Citation Nr: 0802429	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:  New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from January 1968 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  



FINDINGS OF FACT

1.  The veteran has current headaches that are made worse by 
his service-connected PTSD.  

2.  The current cervical spine disorder was demonstrated 
years after service and is unrelated to a disease or injury 
in service, including to his service-connected chronic 
lumbosacral strain.  



CONCLUSIONS OF LAW

1.  Headaches are aggravated by the veteran's service-
connected PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2006 & 2007).

2.  A cervical spine disorder was not incurred or aggravated 
during service nor may be it be presumed to have been 
incurred or aggravated as a result of service nor it is 
proximately due to or the result of the service-connected 
chronic lumbosacral strain.  38 U.S.C.A. § 1101, 1110, 1112, 
and 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3,307, 
3.309, 3.310 (2006 & 2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 
120-121 (2004) (Pelegrini II); 38 C.F.R. § 3.159(b).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

As to the issue of service connection for headaches, the VCAA 
is not applicable where further assistance would not aid the 
appellant in substantiating his claims.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5- 2004; 
69 Fed. Reg. 59989 (2004) (holding that the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

April 2003 and the October 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim for service connection for cervical 
spine disability, what types of evidence VA would undertake 
to obtain, and what evidence he was responsible for 
obtaining.  The letters did not explicitly tell him to submit 
all relevant evidence in his possession.  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

The letters did tell him to submit medical evidence in his 
possession, as well as evidence showing a relationship 
between the claimed cervical spine disability and service, or 
between that disability and the service connected lumbar 
spine disability.  He was thereby put on notice to submit 
relevant evidence in his possession and he was not prejudiced 
by the failure of the RO to provide explicit notice to submit 
relevant evidence in his possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the notices.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal in March and November 2006.  
While these notices may be deemed procedurally deficient, as 
the Board concludes below that the preponderance of the 
evidence is against the claim of service connection for a 
cervical spine disorder any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury." The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected 
disabilities. Any increase in severity of 
a nonservice-connected disease or injury 
that is proximately due to or the result 
of a service-connected disease or injury, 
and not due to the natural progress of 
the nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected 
disease or injury was aggravated by a 
service-connected disease or injury 
unless the baseline level of severity of 
the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation 
or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical 
evidence establishing the current level 
of severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  
38 C.F.R. § 3.310(b) (2007).

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. § 
5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law. VAOPGCPREC 3- 
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994) , the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law." Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment." Id. at 269-70. 

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions. Id. at 280. If the 
statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations." 
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .  

In the present case, the current regulation provides that a 
baseline level of pre-existing disability must be established 
before aggravation will be conceded and that there must be an 
increase demonstrated from the previously established 
baseline.  This new regulation is less favorable to the 
veteran than the prior regulation, which had not been 
interpreted as requiring that a specific baseline be found, 
and appears to have retroactive effects under the Princess 
Cruises test.  In any event, with regard to the headache 
disorder, the VA examiner did describe a baseline disability 
prior to the aggravation.  With regard to the cervical spine 
disorder, the evidence does not demonstrate aggravation under 
either version of 38 C.F.R. § 3.310.

Headaches

Service connection has been in effect for PTSD since 
September 2003.  The disability has been assigned a 70 
percent evaluation.  He was also granted a total rating for 
compensation based on individual unemployability, effective 
from the date of service connection for PTSD.

The veteran maintains that PTSD caused or aggravates his 
current headache disorder.  

The veteran has an extensive history of headaches with 
various causes being set forth as to their etiology. 

In October 2003, the veteran was afforded a VA neurological 
examination in conjunction with his claim.  The examiner 
noted that the veteran had had migraines for a considerable 
length of time.  This had disabled him and antedated his time 
in the service.  The examiner noted that the veteran had been 
most recently seen at the Michigan Head Pain and Neurologic 
Institute for management of migraines.  The examiner listed 
the extensive medications that the veteran was currently 
taking.  

The examiner noted that diagnosis of PTSD.  He observed that 
the veteran had had intractable headaches since childhood and 
the headaches used to be infrequent.  These were associated 
with severe nausea and vomiting and the veteran occasionally 
missed school.  His headaches started to increase in 
frequency and in intensity in his late 20's.  

In his early 50's the veteran's headaches had escalated to 
daily and in 2002 he was unable to work because of his 
headache condition and went on Social Security disability.  
The examiner observed that the veteran admitted to severe 
depression, anxiety, and suicidal thoughts.  He was noted to 
have been hospitalized over the years with intractable 
headaches in the early 1980's.  

Following examination, the examiner indicated that the 
veteran had chronic daily headaches and possible 
vertebrobasilar migraines that were intractable.  They were 
likely posterior circulation in nature because of dizziness 
sand vertigo with slurred speech and confusion.  He stated 
that at the present time, the veteran's headaches were severe 
and intractable and were contributed to by his depression, 
anxiety and ongoing psychological factors.  

In a December 2004 letter, the veteran's private physician, 
J. Goossens, M.D., indicated that he had seen the veteran the 
past several years for headaches.  

He noted that the veteran's history included depression, 
chronic low back pain, chronic neck pain, migraines, 
allergies, degenerative disc disease, Barrett's esophagus, 
and PTSD.  He stated that it was likely that the veteran's 
headaches were likely related to a combination of his PTSD, 
cervical degenerative disc disease, and depression.  

At the time of a January 2005 outpatient visit, the veteran 
was noted to have a chronic history of extensive headaches 
that had been extensively investigated and a psychiatric 
history significant for what appeared to be symptoms 
consistent with PTSD and major depressive disorder.  It had 
been previously been concluded that there had been a 
connection between his psychological distress and the 
severity of his headaches with a significant psychosomatic 
component to his headaches.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for headaches, it cannot be stated that 
the preponderance of the evidence is against the claim.  

The veteran concedes that his headaches pre-dated the onset 
of PTSD and even of service.  He is competent to report his 
symptoms, and there is no other evidence that the headache 
disorder was directly incurred in service, or was caused by 
PTSD.

While the medical evidence of record points to various 
possible causes for the veteran's current headaches, there 
are several opinions indicating that the veteran's PTSD 
symptoms aggravate his headache condition, and the history 
suggests that the headaches worsened at approximately the 
same time that PTSD was identified.

The evidence as to whether the veteran's headaches are 
aggravated by his service-connected PTSD is at least in 
equipoise.  As such, reasonable doubt must be resolved in 
favor of the veteran.  Therefore, service connection is 
warranted for headaches as secondary to his service-connected 
PTSD by way of aggravation.  



Cervical Spine Disorder

A review of the veteran's service medical records reveals at 
the time of July 1968 outpatient visit, the veteran reported 
having had thoracic pain off and on for four or five years.  
The veteran was noted have been in the Army for seven months 
with no pain during this time and to have a desk job in 
Vietnam.  He was noted to have had manipulation by a 
chiropractor in December 1967, prior to his entrance into 
service.  X-rays of the thoracic and cervical spine were 
negative.  It was the examiner's impression that the veteran 
had a muscular spasm.  While the veteran was treated for low 
back pain in May 1969, there were no findings of cervical 
spine or neck problems in service.  At the time of the 
veteran's September 1970 service separation examination, 
normal findings were reported for head, face, neck, and 
scalp; the spine; and the upper extremities.  On his 
September 1970 separation report of medical history, a 
physician noted that the veteran reported a history of back 
trouble, secondary to an injury in Vietnam.  

There were no objective medical findings of a cervical spine 
disorder in the years immediately following service.  

The veteran has currently been diagnosed as having severe 
cervical spine degenerative joint disease.  He contends that 
his current cervical spine disorder is related to his 
service-connected chronic lumbar strain.  

In conjunction with the veteran's request for service 
connection for a cervical spine disorder, he was afforded a 
VA orthopedic examination in October 2003.  The examiner 
noted that the claims folder was available for review.  At 
the time of the examination, the veteran reported that he had 
not sustained any neck injury.  He indicated that the onset 
of his symptoms was approximately 5 or 6 years earlier.  He 
noted that the pain "just came on."  

The veteran stated that he had had pain but did not notice it 
until it increased.  He indicated that his neck was stiff all 
the time and did not limber up.  The pain was always there 
over the trapezius muscles.  There was no referred pain to 
the arms or hands.  The veteran had a special pillow but took 
no medication for his neck.  Following examination, the 
examiner indicated that the veteran had cervical spine 
degenerative joint disease by x-ray.  He opined that the 
veteran's cervical spine symptoms were more than likely not 
related to his service connected low back pain.  He observed 
that the emotional overlay was severe.  

VA treatment records obtained in conjunction with the 
veteran's claim demonstrate that he has degenerative joint 
and disc disease of the cervical spine.  

The veteran does not contend that a cervical spine disorder 
was directly incurred in service, and there is no other 
evidence of direct service incurrence.  All of the evidence 
is to the effect that the cervical spine disorder began long 
after service.

The veteran does contend that his current cervical spine 
disorder was caused or aggravated by his service-connected 
lumbosacral strain.  While the veteran is competent to 
describe symptoms, to include cervical/neck pain, Layno v. 
Brown, 6 Vet. App. 465, 469-71 (1994)), he is a lay person 
and lacks the medical expertise to provide an opinion as to 
whether an etiological relationship exists between his 
current cervical spine disorder and any event during service, 
or his current cervical spine disorder and his currently 
service-connected lumbosacral strain.  His assertions in this 
regard are not probative of whether his current cervical 
spine disorder is linked to his service-connected lumbosacral 
strain.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The only competent opinion was provided by the September 2004 
VA examiner, who following a comprehensive examination and a 
thorough review of the claims folder, found that it was not 
likely that the cervical spine degenerative joint disease was 
related to his currently service-connected lumbosacral 
strain.  

The only competent opinion is against a finding that the 
cervical spine disability was caused or aggravated by the 
service connected low back strain.  The preponderance of the 
evidence is therefore, against the claim, and it must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002).



ORDER

Service connection for headaches is granted.

Service connection for a cervical spine disorder is denied.  




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


